Citation Nr: 0104585	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  94-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period from January 5, 1993, to October 2, 1995.

2.  Entitlement to an increased evaluation in excess of 30 
percent for PTSD for the period from October 3, 1995, to 
April 10, 1997.

3.  Entitlement to an increased evaluation in excess of 30 
percent for PTSD for the period from April 11, 1997, to 
August 14, 1998.

4.  Entitlement to an increased evaluation in excess of 30 
percent for PTSD for the period commencing from August 15, 
1998.

5.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral frozen foot residuals for the period 
from January 5, 1993, to March 16, 1993.

6.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral frozen foot residuals for the period 
from March 17, 1993, to December 17, 1997.

7.  Entitlement to an increased evaluation in excess of 10 
percent for bilateral frozen foot residuals for the period 
from December 18, 1997, to July 16, 1999.

8.  Entitlement to an increased evaluation in excess of 10 
percent for cold injury residuals of the right foot for the 
period for the period commencing on July 17, 1999.

9.  Entitlement to an increased evaluation in excess of 10 
percent for cold injury residuals of the left foot for the 
period for the period commencing on July 17, 1999.

10.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office, which, inter alia, granted the veteran service 
connection and a 10 percent rating for an anxiety disorder 
(effective from his date of claim on January 5, 1993), and 
denied his application to reopen a previously denied claim of 
service connection for diabetes mellitus for failure to 
submit new and material evidence.  Also on appeal is a March 
1994 rating decision of the Huntington, West Virginia, VA 
Regional Office, which, inter alia, granted him service 
connection and a 10 percent rating for residuals of bilateral 
frozen feet (effective from his date of claim on January 5, 
1993).  The veteran has changed his residence on several 
occasions during the appeal, and the Indianapolis, Indiana, 
VA Regional Office (RO) is currently agency of original 
jurisdiction.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the increased rating issues on appeal have 
been obtained.

2.  For the period from January 5, 1993, to October 2, 1995, 
the veteran's PTSD was not productive of considerable 
impairment of his ability to establish or maintain effective 
or favorable relationships with people, nor was there 
reduction of his reliability, flexibility and efficiency 
levels due to PTSD as to result in considerable industrial 
impairment.

3.  For the period from October 3, 1995, to April 10, 1997 
the veteran's PTSD was not productive of severe impairment of 
his ability to establish or maintain effective or favorable 
relationships with people, nor were there psychoneurotic 
symptoms of such severity and persistence due to PTSD as to 
result in severe impairment in his ability to obtain or 
retain employment.

4.  For the period from November 7, 1996, to April 10, 1997, 
the veteran's PTSD was not productive of suicidal ideation; 
obsessional rituals which interfered with his routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near continuous panic or depression affecting his 
ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of his personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.

5.  For the period from April 11, 1997, to August 14, 1998, 
the veteran was demonstrably unable to obtain or retain 
employment due to his PTSD symptoms.

6.  For the period commencing from August 15, 1998, the 
veteran's PTSD is not productive of considerable impairment 
of his ability to establish or maintain effective or 
favorable relationships with people, nor was there reduction 
of his reliability, flexibility and efficiency levels due to 
PTSD as to result in considerable industrial impairment.  
Additionally, the PTSD is not productive of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.

7.  For the period from January 5, 1993, to March 16, 1993, 
the veteran's bilateral frozen foot residuals were not 
productive of any more than mild symptomatology.

8.  For the period from March 17, 1993, to December 17, 1997, 
the symptoms of the veteran's frozen foot residuals, as it 
affected his right foot, were not productive of more than 
mild symptomatology.

9.  For the period from March 17, 1993, to December 17, 1997, 
the symptoms of the veteran's frozen foot residuals, as it 
affected his left foot, were not productive of more than 
persistent tenderness.

10.  For the period from December 18, 1997, to July 16, 1999, 
the symptoms of the veteran's frozen foot residuals were not 
productive of more persistent tenderness, bilaterally.

11.  For the period commencing on July 17, 1999, the symptoms 
of the veteran's frozen foot residuals, as they affected his 
right foot, were manifested by no more than pain, numbness 
and cold sensitivity plus subcutaneous fatty tissue loss.  

12.  For the period commencing on July 17, 1999, the symptoms 
of the veteran's frozen foot residuals, as they affected his 
left foot, were manifested by no more than pain, numbness and 
cold sensitivity plus subcutaneous fatty tissue loss. 

13.  Service connection was denied for diabetes mellitus in 
an unappealed rating decision dated in June 1984.  

14.  Since the June 1944 rating decision, evidence which is 
not cumulative or redundant of evidence previously of record 
and which is so significant that it must be considered to 
fairly decide the merits of the previously denied claim has 
been received.  


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 30 
percent for PTSD for the period from January 5, 1993, to 
October 2, 1995, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(pre-November 7, 1996).

2.  The criteria for a 50 percent evaluation for PTSD, for 
the period from October 3, 1995, to April 10, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (pre-November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

3.  The criteria for a 100 percent evaluation for PTSD, for 
the period from April 11, 1997, to August 14, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (pre-November 7, 1996).

4.  The criteria for an increased evaluation in excess of 30 
percent for PTSD for the period commencing on August 15, 
1998, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(pre-November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000). 

5.  The criteria for an increased evaluation in excess of 10 
percent for bilateral frozen foot residuals for the period 
from January 5, 1993, to March 16, 1993 have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (pre-January 12, 1998).

6.  The criteria for a 20 percent evaluation for frozen foot 
residuals for the period from March 17, 1993, to December 17, 
1997 have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Code 7122 (pre-January 12, 1998).

7.  The criteria for a 30 percent evaluation for bilateral 
frozen foot residuals for the period from December 18, 1997, 
to July 16, 1999 have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7122 (pre-
January 12, 1998).

8.  The criteria for a 20 percent evaluation for residuals of 
cold injury of the right foot, commencing on July 17, 1999, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.3, 4.104, Diagnostic Code 7122 (2000).

9.  The criteria for a 20 percent evaluation for residuals of 
cold injury of the left foot, commencing on July 17, 1999, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.3, 4.104, Diagnostic Code 7122 (2000).

10.  New and material evidence to reopen the veteran's claim 
for service connection for diabetes mellitus has been 
received, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased evaluation for PTSD, currently 
rated as 30 percent disabling, for the periods from January 
5, 1993, to October 2, 1995; October 3, 1995, to April 10, 
1997; April 11, 1997 to August 14, 1998; and from August 15, 
1998, to the present.

The veteran's service personnel and service medical records 
show that he served in the United States Army Air Force 
during World War II.  According to these records, he was 
awarded the Purple Heart Medal for shrapnel wounds of his 
head, shoulders, right forearm, right calf, left foot and 
left thigh which were sustained in combat.  No psychiatric 
abnormalities are shown in these reports.  The records also 
show that he was a prisoner of war (POW) in Germany from May 
1944 to May 1945.

The veteran filed his initial claim of service connection for 
a psychiatric disorder in August 1988.  However, on VA 
examination in November 1988, the veteran was not shown to 
have a diagnosis of a psychiatric disability and his claim 
was denied.

On January 5, 1993, the veteran appeared for a hearing before 
an hearing officer at the VA Regional Office in Huntington, 
West Virginia, and presented oral testimony to reopen his 
psychiatric disability claim.  He reported that he had served 
as a bomber crewman during World War II and that his plane 
was shot down over German-controlled territory.  During the 
time that his plane was attacked, he sustained multiple 
shrapnel injuries to his body.  He had to evacuate his 
burning aircraft and, after parachuting to the ground, he was 
captured and taken prisoner by German forces.  His relevant 
testimony, as it pertained to the psychiatric claim, was that 
he suffered from PTSD which he related to his stressful 
experiences as a veteran of aerial combat and a former POW, 
and that he had occasional nightmares related to these 
traumatic experiences.

The report of a VA consultation for PTSD, dated February 16, 
1993, and the report of a March 9, 1993, VA psychiatric 
examination shows that the veteran reported having anxiety 
symptoms at the time of his discharge, but denied receiving 
any psychiatric follow-up treatment or psychotropic 
medication since then.  According to his accounts, his 
psychiatric symptoms were much worse in the years immediately 
following his separation from active duty.  His current 
symptoms at the time of the examination were anticipatory 
anxiety and recurrent nightmares.  The nightmares reportedly 
occurred several times per year, perhaps once per month, and 
were related to his memories of having to evacuate his 
battle-damaged aircraft and of being an inmate in a German 
POW camp.  He reported having difficulties being inside 
confined spaces such as elevators, and also problems with 
loud noises, including gunshots, firecrackers and automobile 
backfires, which elicited a startle response.  The examiner 
provided the veteran with the opportunity to discuss any 
other symptoms which he felt might have been a source of 
discomfort or problem over the years since his discharge from 
service, but no other symptoms were reported.  

On mental status examination, the veteran was cooperative 
with the psychiatrist and displayed good eye contact.  He was 
appropriately dressed, had good personal hygiene and did not 
exhibit any movement disturbances, tics or abnormal 
mannerisms.  He speech was linear, logical, well-directed and 
normal.  His mood was euthymic and his affect was 
constricted.  He denied having any suicidal or homicidal 
ideation and did not display any psychotic or delusional 
symptoms.  His memory and capacity for abstraction were 
intact and no thought process disturbances were evident.  The 
impression was mild anxiety disorder, not otherwise 
specified, which had apparently improved over the years.  At 
the time of these two examinations, PTSD was not indicated in 
the diagnoses.

During the March 1993 examination, the veteran reported that 
after he left service, he was employed by the Kroger Company 
and worked there for 25 years until his retirement in 1971, 
after which he devoted himself full-time to the Christian 
ministry, from 1970 to 1989.  According to the veteran, he 
retired from the church for a period of one year but had 
since returned to the active ministry.      

In an August 1993 decision, the RO granted the veteran 
service connection and a 10 percent rating for anxiety 
disorder, effective from January 5, 1993.

At a July 28, 1994, VA examination, the veteran complained of 
nervousness and jumpiness when exposed to the sound of 
firecrackers and loud noises.  He reported that approximately 
1 - 2 times per month he experienced memory flashbacks and 
dreamt of concentration camps and exploding aircraft.  On 
mental status examination, he was cooperative and friendly 
and displayed a good sense of humor.  He was oriented and 
displayed good contact with reality.  He was relevant and 
coherent and displayed a normal progression of ideas.  No 
delusions or hallucinations could be elicited.  The diagnoses 
were generalized anxiety disorder and mild PTSD.  (In a June 
1994 rating decision, the veteran's service-connected 
psychiatric disability was recharacterized to include PTSD in 
addition to generalized anxiety disorder.)
 
In a March 1995 witness statement, the veteran's spouse 
reported that the veteran displayed anxiety symptoms 
manifested by episodes of disturbed sleep in which he would 
wake up sweating profusely.  She observed that while he was 
sleeping, he would occasionally make whining and moaning 
sounds and grind his teeth.  

At an RO hearing in March 1995, the veteran testified that he 
received psychiatric counseling from VA.  He reported that 
because of his psychiatric problems, he had lost interest in 
engaging in hobbies and recreational activities which he used 
to enjoy.  He described himself as being socially withdrawn 
and isolated, preferring to remain at home alone with only 
his spouse as company.  He reported that he did not out much, 
did not socialize with other pastors in his ministry 
profession, and did not entertain guests at his home.  He 
also reported having difficulties with his short-term memory 
and with concentrating his thoughts.  The veteran reported 
that he had nightmares and that he heard strange noises which 
disturbed his sleep.  He averaged approximately 3 - 5 hours 
of sleep per night, with daily fatigue after waking.  He 
denied using any psychotropic drugs because he personally 
disdained using such medication.  He reported that thinking 
about his wartime memories as a POW made him feel nervous and 
discouraged.  He also reported having an exaggerated startle 
response to loud noises and that because of this, he 
purposely avoided attending fireworks displays.  He indicated 
that he had survivor's guilt and that he had repressed his 
combat and POW memories for many years, but that these were 
now resurfacing and he was reliving them.  He indicated that 
he did not obsess on these memories.  

VA outpatient records, dated from 1993 to 1995, show that 
during this period, the veteran received occasional 
psychiatric counseling.  He reported experiencing survivor's 
guilt, intrusive thoughts and nightmares relating to his 
memories from World Way II, with associated chronic insomnia.  
He reported being very irritable, having a short temper and 
being easily angered for little or no reason, and being 
uncommunicative and socially withdrawn, even with members of 
his own family.  However, a PTSD group therapy report also 
shows that he maintained contact with the survivors of his 
crew and other bomber crew veterans, and that he planned to 
attend a World War II bomber crew reunion in Las Vegas.  He 
stated that he was socially isolated, was uncomfortable with 
groups, and suspicious of the motives of others.  According 
to the veteran, he hid his suspiciousness and unease by 
giving an easy smile or making jokes.  A PTSD group therapy 
report, however, described him as being vocal, outgoing and 
supportive of his peers.  An assessment dated in December 
1994 shows stable affect and mood with decreased sleep.  The 
veteran had previously resisted efforts to be placed on 
medication, but a treatment report dated April 6, 1995, shows 
that he was finally persuaded by his physician to accept 
medication therapy and was prescribed Trazodone. 

VA outpatient treatment reports, dated from 1995 to 1997, 
show that the veteran continued to receive psychiatric 
counseling for PTSD.  During the course of treatment, his 
PTSD symptoms became manifested by increasingly persistent 
insomnia, memory flashbacks, intrusive thoughts and 
nightmares.  He became more depressed, irritable, suspicious 
and socially withdrawn.  He was very intolerant of loud 
noises.  He continued to use prescription psychotropic 
medication for his symptoms.  A Global Assessment of 
Functioning (GAF) score of 40 was assigned to the veteran in 
a report dated October 3, 1995.  (At the time of this GAF 
survey, his psychiatric diagnosis was chronic PTSD and his 
physical disabilities included hypertension, non-insulin 
dependent diabetes mellitus and degenerative joint disease.)  
A report dated December 11, 1995, shows that he complained of 
having frequent war-related nightmares and interrupted sleep.  
His speech was relevant and coherent and he appeared anxious 
and tense.  The assessment was chronic, severe PTSD and the 
treating psychiatrist opined that the veteran was socially 
and industrially impaired at that time.  In February 1997, 
the veteran reported that he was having problems preaching 
and planned to give up the ministry.  On April 11, 1997, a 
psychiatrist commented in his treatment report that it was 
his opinion that the veteran was not capable of being 
gainfully employed because of the severity of his PTSD 
symptoms.  A report dated June 23, 1997 shows that he had not 
been preaching.  

At a December 8, 1997 VA psychiatric examination, the veteran 
reported that he retired from the ministry in April 1997.  
His symptoms were poor sleep, nightmares, and social 
withdrawal and isolation.  He had a 15-year history of 
diabetes and was also being treated for high blood pressure.  
He reported that he was not physically strong enough to 
perform yard work at his home.  On mental status examination, 
he appeared for the interview dressed fairly neatly and 
tidily.  He initially displayed a suspicious demeanor, but 
then subsequently calmed down and reported that his PTSD 
symptoms fluctuated in severity.  On evaluation he was 
oriented on all three spheres and was alert, cooperative, 
coherent, relevant and appropriate.  He displayed a depressed 
affect and exhibited some difficulties concentrating.  He 
possessed fair judgment and showed some insight into his 
condition.  The psychiatric diagnosis was PTSD with 
psychosocial stressors identified as his World War II 
experiences as a POW.  His GAF score was 45 to 50.  In his 
commentary, the examining psychiatrist stated that it was his 
opinion that the veteran's PTSD was due to his World War II 
experiences as a POW and that he was not considered capable 
of gainful employment because of the severity of his PTSD 
symptoms.  He was deemed capable of handling his own 
finances.

In a May 1998 rating decision, the RO granted the veteran an 
increased evaluation, to 30 percent, for service-connected 
PTSD with generalized anxiety disorder, effective from 
January 5, 1993.  

In a lay witness statement dated in June 1998, a peer of the 
veteran identified himself as a fellow preacher who worked 
with the veteran in his ministry.  The witness observed that 
in the 6 - 12 months prior to the veteran's departure from 
the ministry, he exhibited considerable stress related to 
difficulties in the church where he served as pastor.  The 
witness stated that he was involved in placement of clergymen 
in his region and that it was his opinion that the veteran's 
PTSD made it difficult for him to be placed as pastor in a 
local congregation.

During an August 15, 1998 VA examination, the veteran 
indicated that he had a persistent upset stomach which began 
after he tried to watch a feature film about World War II in 
the week prior the examination.  According to the veteran, he 
was unable to watch the film beyond the first 15 minutes.  He 
also reported having upsetting memory flashbacks, nightmares 
and disturbed sleep, survivor's guilt, and that he avoided 
fireworks displays and other sources of loud, startling 
noises.  On mental status examination, he appeared well-
dressed and well-groomed and was described as being 
cooperative, pleasant and enjoyable.  He was accompanied by 
his wife of 52 years.  His speech was normal and he did not 
display any psychomotor abnormalities.  His mood was tired 
and his affect was appropriate for content.  He reported that 
he felt depressed many times but that he coped with his 
depression through prayer and his spiritual beliefs.  He 
denied having any irritability or outbursts of anger.  His 
thought processes were logical, sequential, coherent and goal 
directed.  His thought content was negative for suicidal or 
homicidal ideation.  He displayed good insight and judgment 
and denied having any auditory or visual hallucinations.  
According to the examiner's report, the veteran was able to 
maintain both personal relationships and employment 
appropriately.  He was alert and oriented times three and 
displayed good immediate, short-term, long-term and remote 
long term memory.  The assessment was PTSD.

In correspondence dated in August 1998, Richard E. Stanley, 
M.Ed., and licensed clinical psychologist Fred Jay Krieg, 
Ph.D., reported that the veteran was their patient from July 
1995 to September 1996, and that he was treated for PTSD 
related to his POW experiences during World War II.  During 
treatment, he reported symptoms which included constant 
sleeping problems, frequent nervousness, numerous nightmares, 
irritability, fatigability, and becoming quickly stressed.  
Additionally, he also reported having numerous somatic 
complaints and ongoing health problems.  Mr. Stanley and Dr. 
Krieg diagnosed the veteran during his treatment with chronic 
PTSD, rule out dysthymic disorder, with psychosocial 
stressors pertaining to the aging process, the veteran's 
retirement issues and thoughts of death.  He was assessed 
with a GAF score of 65.

The veteran underwent a VA examination for mental disorders 
on July 17, 1999.  He reported having PTSD and experienced 
continuous sleeping difficulties.  He frequently awoke from a 
sound sleep and would awaken from any noise.  He used 
Trazodone for insomnia.  The mental status portion of the 
examination shows that he was very pleasant and cooperative 
with the interviewer and maintained good eye contact and 
normal speech.  His mood was euthymic and he displayed an 
appropriate affect.  His thought processes were logical and 
sequential with no abnormalities of thought content.  He was 
cognitively intact and possessed fair judgment and insight.  
He was diagnosed with PTSD and was assessed with a GAF of 70.  
His degree of psychiatric impairment was believed to be mild 
to moderate.  

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
a current VA examination of July 1999.   The veteran has been 
informed of the evidence necessary to substantiate his claim 
and of the evidence that he should submit to substantiate his 
claim.  There is no outstanding evidence which should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2000).

In the current appeal, the veteran's service-connected PTSD 
has been evaluated by the RO following consideration of the 
old and new schedular criteria for rating psychoneurotic 
disorders, as contained in 38 C.F.R. § 4.132, Diagnostic Code 
9411 (pre-November 7, 1996) and 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (November 7, 1996).  In this regard, the 
regulations were changed effective November 7, 1996.  
Therefore, in the case at issue, the Board must also consider 
the applicability of the provisions of both the old and the 
new ratings schedule for evaluating PTSD and rate this 
psychiatric disability using the version of the regulations 
which are most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, because effective 
date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp.2000) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised psychiatric rating criteria are not 
for application to the period from January 5, 1993 to 
November 6, 1996.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).

The Board notes that this issue is based on an appeal of an 
August 1993 VA Regional Office decision, which had granted 
the veteran service connection for PTSD effective from 
January 5, 1993, the date on which he reopened his claim for 
service connection for this specific disability.  
Consideration must therefore be given regarding whether the 
case warrants the assignment of separate ratings for his 
service-connected psychiatric disability for separate periods 
of time, from January 5, 1993, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is rated as 30 percent 
disabling, effective from the date entitlement to 
compensation arose, on January 5, 1993.  Prior to the 
revisions of November 7, 1996, the regulations for rating 
PTSD provided that a 30 percent rating is warranted when 
there is definite impairment of the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision. 38 U.S.C.A. § 
7104(d)(1). 

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the term "definite." 38 U.S.C.A. § 7104(c) (West 1991).  With 
this consideration in mind, the Board will address the merits 
of the claim at issue.

A 50 percent evaluation is warranted when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
with considerable industrial impairment due to reduction in 
reliability, flexibility and efficiency levels by reason of 
psychoneurotic symptoms.  A 70 percent evaluation is 
warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, with psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (pre-November 7, 
1996).  

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran's 
service-connected PTSD causes him definite social and 
industrial impairment from January 5, 1993, to October 2, 
1995, warranting the assignment of nor more than a 30 percent 
rating for this period.  The evidence indicates that between 
these dates, his PTSD was primarily manifested by an 
exaggerated startle response to loud noises, occasional 
episodes of memory flashbacks, anxiety symptoms, diminished 
concentration abilities, and interrupted sleep due to 
recurrent nightmares.  Examinations in March 1993 and July 
1994 indicated diagnoses of generalized anxiety disorder and 
PTSD which were characterized as mild.  In December 1994, he 
was assessed with a stable affect and mood.  Beginning in 
April 1995, his treatment included a regimen of psychotropic 
medication.  

On October 3, 1995, the veteran was assessed with a GAF score 
of 40 which, according to guidelines established by the 
American Psychiatric Association, indicates major impairment 
in several areas, such as school, family relations, judgment, 
thinking, or mood.  A December 11, 1995, report shows 
complaints of frequent war-related nightmares and interrupted 
sleep and that he appeared anxious and tense, with a 
diagnostic assessment of chronic, severe PTSD and an 
accompanying psychiatric opinion that the veteran was 
socially and industrially impaired at that time.  However, an 
August 1998 statement of his private psychological therapists 
show that concurrent with this period, from July 1995 to 
September 1996, he was assessed by them with a GAF score of 
65, indicating only mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functioning well and able to have meaningful interpersonal 
relationships.  Furthermore, the evidence indicates that the 
veteran was able to maintain employment as a minister during 
this period.  Though he reported loss of interest in pursuing 
his old hobbies and also social withdrawal, the treatment 
reports from this time also show that he socialized well and 
was vocal, outgoing and cooperative with his peers at the 
PTSD support group meetings.  Additionally, he also reported 
that he maintained contact with his surviving bomber 
crewmates and planned to make a trip to Las Vegas to attend a 
reunion with other bomber crews.  The aggregate of the 
evidence indicates that for the period from October 3, 1995, 
to April 10, 1997, the veteran's PTSD was productive of 
considerable, but not severe social and industrial 
impairment, warranting no more than a 50 percent evaluation 
under the old, pre-November 7, 1996 rating criteria.

The veteran and his witness have presented subjective 
evidence indicating a decrease in the appellant's ability to 
maintain his employment as a minister in the 6-to-12-month 
period prior to his retirement from the ministry in April 
1997.  Objective evidence of total industrial impairment is 
first demonstrated in a VA outpatient medical report dated 
April 11, 1997, in which the treating psychiatrist deemed the 
appellant to be incapable of gainful employment due to severe 
PTSD symptoms.  The report of a December 1997 VA examination 
presents a congruent opinion.  Therefore, applying the old, 
pre-November 7, 1996 rating criteria for PTSD, assignment of 
a 100 percent rating is warranted for the period commencing 
on April 11, 1997, to August 14, 1998.  

Thereafter, the findings of an August 15, 1998, VA 
examination show that the veteran underwent a significant 
improvement in his psychiatric condition.  He presented with 
a diagnosis of PTSD with associated complaints of memory 
flashbacks, nightmares, disturbed sleep, survivor's guilt, 
startle response to loud noises, and somatic complaints of a 
persistent upset stomach which had been apparently brought on 
by his attempt to watch a feature film about World War II.  
However, during mental status evaluation he was described as 
cooperative, pleasant and enjoyable.  His affect was 
appropriate, he was well oriented and he displayed normal 
speech and thought processes with no homicidal or suicidal 
ideation.  The examiner assessed him with good insight and 
judgment and possessed of good short, long and remote long 
term memory.  Significantly, the veteran denied having any 
irritability or outbursts of anger, and the examiner noted 
that he was able to maintain relationships and employment 
appropriately.  The findings of a VA examination dated July 
17, 1999, show no essential change for the worse in his 
psychiatric condition.  During this examination, he displayed 
a euthymic mood and appropriate affect and was assessed with 
a GAF score of 70, indicating only mild psychiatric symptoms 
and some difficulty in occupational and social functioning.  
Applying the pre-November 7, 1996 rating criteria for PTSD to 
the case, the objective evidence indicates only definite 
social and industrial impairment due to PTSD as of August 15, 
1998, and therefore his claim for an increased evaluation in 
excess of 30 percent for the period from August 15, 1998, 
onward must be denied.

In addition to the aforementioned criteria under the old 
regulations which had been discussed previously, the revised 
schedule (implemented on November 7, 1996) provides the 
following:

A 30 percent evaluation is warranted 
where there is evidence of occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is warranted 
where there is evidence of occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted 
where there is objective evidence 
demonstrating occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or 
irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place, memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9432 (2000).

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected PTSD, the 
evidence shows that an award of a rating higher than 30 
percent for the period between November 7, 1996, to October 
2, 1995, is not appropriate.  As previously discussed, the 
evidence establishes that during this period, the veteran's 
PTSD symptoms were productive of only occasional  
occupational and social impairment and loss of efficiency.  
However, the evidence from this period indicates that he 
possessed an appropriate affect and normal thought 
processes, was able to converse with normal speech, and was 
shown to have been oriented on all spheres during every 
examination and treatment session of record.  

For the period from October 3, 1995, to April 10, 1997, the 
evidence indicates that the veteran was occasionally 
depressed and irritable and experienced episodes of memory 
flashbacks, intrusive thoughts, recurrent nightmares and 
persistent sleep problems.  His GAF scores during this 
period ranged from as low as 40 to as high as 65.  However, 
he was still able to work as a minister during that time 
period, though with diminished capacity and reduced 
reliability and productivity, indicating an overall level of 
occupational and social impairment which met, but did not 
exceed the degree contemplated by a 50 percent rating under 
the revised rating criteria.  

For the period from April 11, 1997, to August 14, 1998, the 
Board concedes that the evidence warrants a 100 percent 
rating for impairment due to PTSD under application of the 
older schedule.  As this is the maximum benefit allowable 
for this period, discussion of the applicability of the 
revised rating criteria is unnecessary.

On applying the revised psychiatric rating criteria to facts 
of the case for the period from August 15, 1998, to the 
present, the evidence does not show that assignment of a 
rating in excess of 30 percent for PTSD is warranted.  As 
discussed beforehand, the veteran primarily suffers from 
disturbed sleep due to nightmares and sensitivity to loud 
noises, but was able to relate well to the psychiatrists at 
the examinations conducted in August 1998 and July 1999 and 
was generally functioning satisfactorily, with routine 
behavior, self-care, and normal conversation.  Therefore, his 
claim for a rating increase in excess of 30 percent for PTSD 
commencing from August 15, 1998, must be denied. 

Entitlement to an increased evaluation for residuals of cold 
injuries of the left and right lower extremities, rated 10 
percent disabling as a single disability entity from January 
5, 1993, to January 11, 1998, thereafter, each foot rated as 
a separate disability entity and each currently rated as 10 
percent disabling.  

The veteran's service medical records show that on separation 
examination in October 1945, the veteran was observed to have 
a shrapnel injury of his left foot which was incurred during 
aerial combat in May 1944 and which produced pain after 
standing for an extended period of time.  No other foot 
injury was shown in the service medical records.  As of April 
1946, the veteran is service-connected for residuals of a 
shell fragment wound of the left foot, rated as 10 percent 
disabling ever since that time.

In August 1988, the veteran filed his initial claim for 
service connection for residuals of frozen feet.  In an 
October 1989 VA Regional Office decision, the claim was 
denied.

On January 5, 1993, the veteran appeared for a hearing before 
an hearing officer at the VA Regional Office in Huntington, 
West Virginia, and presented oral testimony to reopen his 
claim of entitlement to compensation for bilateral frozen 
feet residuals.  He reported that he had served as a bomber 
crewman during World War II and that he had been treated 
twice during active duty for cold injuries to both feet which 
were sustained while flying high-altitude military missions.  
He reported that his current foot problems due to the old 
frostbite injuries involved sensitivity to cold and 
occasional tenderness.  

The report of a March 17, 1993 VA examination shows that the 
veteran had a large scar on the lateral side of his left foot 
and a small scar on the back of his left heel which were 
residuals of shrapnel wounds.  X-rays of both feet revealed 
what the examiner believed to be retained shrapnel in the 
left os calcis and none in the right foot.  The examiner 
determined that the veteran had scar tissue and a painful 
left foot due to his shrapnel wound.  He was able to walk on 
his left foot with increasing symptom on prolonged walking.  
While the examiner acknowledged that the veteran claimed to 
have old frostbite injuries of his toes, the examiner 
observed that all of the veteran's toes were present and 
displayed good color.

A VA outpatient treatment report dated December 17, 1993, 
shows that the veteran complained of a tingling sensation in 
both feet, residual of a bilateral frozen foot injury.  
Examination revealed good pedal pulses and sensory testing 
was positive in all respects.

The report of a January 24, 1994 VA examination shows that 
the veteran reported a history of bilateral frozen feet in 
1944.  According to the veteran, his foot symptoms were 
bilateral sensations of numbness and tingling which were 
recurrent and of many years duration.  Exposure to cold 
caused numbness to both feet.  Objective findings revealed 
normal peripheral pulses and normal-appearing skin on both 
feet.  No localized neurological deficits were found in spite 
of paresthesia.  The diagnoses were bilateral residuals of 
frozen feet.   

In a March 1994 rating decision of the Huntington, West 
Virginia, VA Regional Office, the veteran was granted service 
connection and a 10 percent rating for residuals of bilateral 
frozen feet, effective from January 5, 1993.

A March 24, 1994, VA outpatient treatment report shows that 
the veteran presented with complaints of bilateral foot pain, 
status post bilateral frostbite injury of his feet.

A December 1996 VA outpatient treatment report shows that a 
review of the veteran's systems presented no evidence of 
diabetic neuropathy.

A January 24, 1997, VA outpatient treatment report shows that 
the veteran presented with complaints of bilateral foot pain 
and was assessed with sore feet, residual of frostbite and a 
shrapnel wound of the left foot.

The report of a December 18, 1997, VA examination shows that 
the veteran presented with subjective bilateral foot 
complaints manifested by cold feet, a tingling sensation, a 
reduced ability to walk distances and to tolerate cold 
temperatures, and an aching and burning sensation which was 
aggravated by exertion, exercise or prolonged standing.  The 
veteran felt that his symptoms had worsened over the prior 
decade and attributed them to his bilateral frozen foot 
residuals.  

Physical examination revealed that both feet felt warm and 
were non-tender to touch.  They exhibited no evidence of 
edema, superficial phlebitis, ulceration or tissue loss.  A 
10-centimeter scar was present on the lateral side of the 
left foot, between the ankle and heel, which was not raised, 
discolored or painful.  There was a smaller, 2-centimeter 
scar on the medial side of the left foot, located just below 
the medial malleolus, which as also not raised, tender or 
ulcerated.  The skin color of both feet was normal and there 
was no eczema present.  No varicosities were observed.  There 
were no attacks of blanching, flushing or cyanosis noted.  X-
rays of both feet revealed a shrapnel fragment on the lateral 
side of the left heel, but were otherwise within normal 
limits.  The veteran's feet displayed 1+ dorsalis pedal 
pulses, bilaterally.  The diagnoses were residuals of 
shrapnel wound, left foot, and residuals of frostbite and 
cold injury, bilaterally.  

The examiner commented that the veteran sustained some 
permanent injury to his feet from cold injury, characterized 
by permanent injury of the nerve endings in his feet which 
produced an abnormal sensation of cold intolerance, numbness 
and tingling at all times.  Over the years, he had also begun 
to develop increased pain in his feet with prolonged standing 
and heavy activity.  The scars on his left foot were not 
deemed to have been particularly bothersome and possessed 
minimal clinical significance.  X-rays revealed no joint 
damage of either foot and were essentially normal except for 
the small retained shrapnel fragment on the lateral side of 
the left foot.  The examiner recommended no specific 
treatment necessary for the veteran's feet at that time.  The 
examiner noted that the veteran had developed adult-onset 
diabetes mellitus, but he was of the opinion that the 
diabetes was not connected in any way to the veteran's 
current foot symptomatology.

In a May 1998 rating decision of the VA Regional Office in 
Cleveland, Ohio, the veteran was granted a separate rating 
for his service-connected cold injury residuals for each 
foot.  A separate 10 percent rating was assigned for each 
foot, effective from January 12, 1998, pursuant to revisions 
made to the pertinent rating schedule which took effect on 
that date.

VA performed an X-ray study of the veteran's feet on April 
29, 1999.  The study revealed the presence of shrapnel 
fragments in the soft tissues which were lateral to the left 
os calcis.  Multiple views of the right and left foot 
appeared intact.  At a May 17, 1999 VA POW protocol 
examination, the veteran reported having a tingling sensation 
and numbness in both feet.  The diagnosis was residuals of 
cold injury to the feet.   

The report of a June 12, 1999, VA vascular examination shows 
that the veteran complained of decreased functional capacity 
occurring over the prior 6 months which he attributed to his 
residuals of cold injury.  He reported having occasional 
shooting pains, pruritus and decreased sensation in his lower 
extremities, particularly with weather changes.  He also 
reported having occasional peripheral edema.  He sometimes 
wore support hose to promote circulation but had not needed 
surgical treatment.  With regard to the veteran's history of 
cold exposure, the examiner's impression was that there was a 
decrease in the veteran's functional capacity secondary to 
possible paresthesias of his lower extremities.  Non-invasive 
vascular studies and nerve conduction studies of his lower 
extremities were recommended.
 
A VA examination of the veteran's feet was conducted on July 
17, 1999, during which he complained of pain in the dorsum of 
his feet.  On physical evaluation, the skin of his feet did 
not display a cold injury-related sheen.  He had some 
flexible skin on his feet, but he also had some tenderness 
over the plantar surface of the calcaneus and a decreased 
amount of fat in the pad over his metatarsal heads, 
bilaterally.  Pulses were palpable but weak.  The skin was 
intact and there was minimal erythema observed over the feet.  
X-rays revealed minimal signs of diffuse degenerative joint 
disease.  The assessment was that the loss of fat pad in the 
veteran's feet, bilaterally, caused the pain he experienced 
over his metatarsal heads after prolonged ambulation.  He 
also had plantar fasciitis which could be contributing to 
this pain.  The examiner recommended a vascular study of the 
veteran's lower extremities.  He expressed his opinion that 
the veteran's symptoms had gotten worse over time and could 
definitely be attributed to his service-connected cold 
injury.

The report of a VA vascular study of the arterial system of 
the veteran's lower extremities was conducted on August 12, 
1999.  The veteran restated his prior complaints of bilateral 
numbness and tingling of his feet.  The impression the 
vascular study was that the arterial system of the veteran's 
lower extremities was essentially within normal limits at 
rest.

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, and the veteran has been provided 
a current VA examination of July 1999.   The veteran has been 
informed of the evidence necessary to substantiate his claim 
and of the evidence that he should submit to substantiate his 
claim.  There is no outstanding evidence which should be 
obtained.  Consequently, there is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
veteran will not be prejudiced as a result of the Board 
deciding this appeal without first affording the RO an 
opportunity to consider his claim in light of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2000).

In the current appeal, the veteran's service-connected 
residuals of bilateral frozen feet have been evaluated by the 
RO following consideration of the old and new schedular 
criteria for rating disabilities of the arteries and veins, 
as contained in 38 C.F.R. § 4.104, Diagnostic Code 7122.  In 
this regard, the regulations were changed effective January 
12, 1998.  Therefore, in the case at issue, the Board must 
also consider the applicability of the provisions of both the 
old and the new ratings schedule for evaluating frozen feet 
and rate this disability using the version of the regulations 
which are most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).  However, because effective 
date rules under 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
prohibit an award based on a liberalizing law or regulation 
for the period prior to the effective date of the law or 
regulation, the revised vascular rating criteria are not for 
application to the period from January 5, 1993 to January 11, 
1998.  See DeSousa v. Gober, 10 Vet. App. 461 (1997).

The Board notes that this issue is based on an appeal of a 
March 1994 VA Regional Office decision, which had granted the 
veteran service connection for bilateral frozen foot 
residuals, effective from January 5, 1993, the date on which 
he reopened his claim for service connection for this 
specific disability.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for this disability for separate periods of 
time, from January 5, 1993, to the present, based on the 
facts found, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Prior to January 12, 1998, the rating schedule provided a 10 
percent rating for residuals of frozen feet manifested by 
mild symptoms, chilblains, bilaterally and unilaterally.  
Symptomatic residuals of frozen feet, manifested by symptoms 
including persistent moderate swelling, tenderness, redness, 
etcetera, warranted a 20 percent rating if unilateral and a 
30 percent rating if bilateral.  Symptomatic residuals of 
frozen feet, manifested by symptoms including loss of toes, 
or parts, and persistent severe symptoms, warranted a 30 
percent rating if unilateral and a 50 percent rating if 
bilateral.  According to the schedule, with extensive losses 
higher ratings may be found warranted by reference to 
amputation rating for toes and combination of toes; in the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  There is no 
requirement of loss of toes or parts for persistent moderate 
or mild symptoms under this Diagnostic Code.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (pre-January 12, 1998).

The physician who conducted the March 1993 VA examination 
attributed the veteran's left foot symptoms to his shrapnel 
wounds.  However, the physician who administered a subsequent 
VA examination in December 1997 arrived at the opposite 
conclusion.  Additionally, the December 1997 examiner also 
determined that the diabetes mellitus symptoms did not 
contribute to the foot disabilities. (Diabetic peripheral 
neuropathy overlaying the frozen foot residuals is also not 
demonstrated in the medical evidence.  Diffuse, minimal 
degenerative joint disease of the foot joints, shown on X-ray 
examination in 1999, is also not indicated to be a 
contributory disabling factor towards the veteran's bilateral 
foot symptoms.)  Comparing the two examinations, the Board 
finds that the December 1997 examination was more detailed 
and thorough than the March 1993 examination.  Therefore it 
will be given more probative weight with regard to the 
question of whether or not the shrapnel wound of the left 
foot impacts upon the cold injury of the same extremity.  
Based in the evidence, the Board finds that the veteran's 
diabetes mellitus and his residuals of his old shrapnel 
wounds of his left foot do not contribute to his bilateral 
foot symptomatology.  All foot symptoms shown in the record 
will thus be attributed to residuals of cold injuries for 
rating purposes.

Applying the old rating schedule to the facts of the case, 
the Board finds that the veteran's bilateral foot 
disabilities were manifested by sensitivity to cold 
(chilblains), coldness and a burning sensation for the period 
from January 5, 1993, to March 16, 1993.  Thus, a 10 percent 
rating for mild symptoms, and no higher, is warranted for 
bilateral residuals of frozen feet for this period.

Left foot pain with increased pain on prolonged walking, 
noted on examination on March 17, 1993, could only have been 
attributable to the veteran's cold injury as his shrapnel 
wound has been ruled out as a contributory factor.  Though no 
swelling or discoloration was observed, this left foot pain 
is consistent with persistent tenderness such that assignment 
of a 20 persistent rating for unilateral moderate symptoms is 
warranted for the period from March 17, 1993, to December 17, 
1997.  The old schedule does not provide for separate ratings 
for each foot.

A 30 percent rating, commencing on December 18, 1997, for 
bilateral frozen foot residuals is warranted, based on the 
findings obtained on VA examination of that same date.  The 
examiner's commentary indicated that the veteran's foot 
symptoms had worsened in recent years, with increased pain 
with prolonged standing and activity, and that the nerve 
endings of both feet were damaged by cold exposure, producing 
sensations of cold intolerance, numbness and tingling at all 
times.  This indicates a constellation of symptomatology 
which more closely approximates the criteria for a 30 percent 
rating for persistent tenderness, bilaterally.  (See 38 
C.F.R. §  4.7 (2000).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.)  The VA 
examinations conducted in April, June, July and August 1999, 
which involved detailed review of the internal, external and 
vascular structures of the veteran's feet, obtained objective 
findings of bilateral foot impairment which are essentially 
identical to those demonstrated in December 1997.  Bilateral 
moderate symptomatology with persistent tenderness warrants 
the assignment of a 30 percent evaluation under the old 
rating schedule for the period commencing on December 17, 
1997.  A 50 percent rating is not warranted for bilateral 
frozen foot residuals as the evidence does not show loss of 
toes or a level of impairment which approximates persistent 
severe symptomatology. 

As previously discussed, the rating schedule for cold injury 
residuals was revised on January 12, 1998.  The regulations 
provide for separate evaluations for amputations of fingers 
or toes, and complications such as squamous cell carcinoma at 
the site of a cold injury scar or peripheral neuropathy, 
under other diagnostic codes, and separately evaluations for 
other disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under diagnostic code 7122.  Each affected part (e.g., hand, 
foot, ear, nose) is to be evaluated separately and the 
ratings thereafter combined in accordance with 38 C.F.R. §§ 
4.25, 4.26 (2000).  The revised criteria provide a 10 percent 
rating for cold injury residuals manifested by arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
rating is warranted for cold injury residuals manifested by 
arthralgia or other pain, numbness, or cold sensitivity, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis).  A 30 percent rating is warranted for cold 
injury residuals manifested by arthralgia or other pain, 
numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (2000).

For the period from January 12, 1998, to July 16, 1999, the 
objective evidence indicates that the symptoms associated 
with the veteran's frozen foot residuals are productive of 10 
percent disability, and no higher, for each foot.  The 
symptoms affecting each foot during this period are 
manifested by pain, numbness and cold sensitivity as 
contemplated by the criteria for an individual 10 percent 
rating for each foot in the revised rating schedule.  
However, on July 17, 1999, a VA examination revealed that 
there was fat pad loss over the metatarsal heads in the 
veteran's feet, bilaterally, which caused pain after 
prolonged ambulation.  The examiner who made this 
determination indicated that these symptoms could definitely 
be attributed to the veteran's service-connected cold injury.  
Though the language used by the examiner is somewhat 
speculative in this regard, resolving all doubt in the 
veteran's favor, the Board will conclude that the objective 
findings indicate that there is tissue loss in the form of 
fat pad loss in the appellant's feet.  38 C.F.R. § 4.3 
(2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This 
finding, when considered with the pain, numbness and cold 
sensitivity affecting the feet, supports the assignment of a 
separate 20 percent rating for each foot under the revised 
rating code.  Assignment of a 30 percent rating for each foot 
is not warranted as there is no further objective finding of 
additional symptoms such as nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis.

The greater benefit is conferred upon the veteran if the old 
rating schedule is applied to evaluate his bilateral frozen 
foot residuals for the period from January 5, 1993, to July 
16, 1999.  Thereafter, commencing on July 17, 1999, the new 
rating schedule should be applied because a separate 20 
percent evaluation for each foot confers the greater benefit 
after it is combined, pursuant to 38 C.F.R. § 4.25, and the 
bilateral factor is added, pursuant to 38 C.F.R. § 4.26.

Extraschedular Consideration.

The Board has also considered whether the case should be 
referred for extra-schedular consideration of the veteran's 
service-connected PTSD and bilateral frozen foot residuals 
under 38 C.F.R. § 3.321(b)(1) (2000).  As regards the PTSD, a 
total rating has been assigned for the period from April 11, 
1997, to August 14, 1998.  Thereafter, a VA examiner's report 
dated August 15, 1998, shows that the veteran's psychiatric 
condition was improved and the he was able to maintain 
relationships and employment appropriately.  There is also no 
evidence that the veteran's psychiatric or frozen foot 
disabilities have necessitated frequent periods of 
hospitalization or that the manifestations of the 
disabilities are unusual or exceptional.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for diabetes 
mellitus on a direct, presumed or secondary basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000). 

Service incurrence or aggravation of diabetes mellitus may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from active service.  38 U.S.C.A. § 1101 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000). 

Service connection was denied for diabetes mellitus in an 
unappealed rating decision dated in June 1984.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Evidence on file at the time of the June 1984 rating decision 
consisted of the veteran's service induction and separation 
examination reports, a May 1979 VA examination report, and an 
August 1983 VA POW protocol examination report.  The 
veteran's service induction and separation examination 
reports, respectively dated in March 1943 and October 1945, 
show no sugar detected on urinalysis.  The report of a May 
1979 VA examination report included a normal urinalysis 
study.  The August 1983 VA POW protocol examination report 
shows that sugar was detected in urinalysis and that diabetes 
mellitus was diagnosed.  At the examination, the veteran 
reported that he had been informed that he was borderline 
diabetic in 1950. 

In February 1992, the veteran attempted to reopen his service 
connection claim for diabetes mellitus.  In correspondence 
dated in June 1992, VA informed him that he needed to submit 
new and material evidence to do so.  

The evidence received since the June 1984 rating decision 
includes private and VA medical examination and treatment 
records, dated from 1988 to 1999, showing diagnoses and 
treatment of the veteran for diabetes mellitus.  

Also associated with the evidence are the veteran's written 
statements and transcripts of his oral testimonies presented 
at VA Regional Offices.  At one hearing in January 1993, he 
denied ever being treated for diabetes in service and 
reported that he began receiving treatment for diabetes in 
the 1950's or 1960's.  At another hearing in March 1995, the 
veteran contended that his malnutrition as a POW played a 
causative role in the development of his diabetes.  He also 
presented a VA award letter, dated in November 1989, which 
stated that he was not service-connected for diabetes 
mellitus, and several VA outpatient routing slips from the 
Clarksburg, West Virginia, VA Medical Center, dated from 1992 
to 1995, some of which listed diabetes as one of his service-
connected disabilities.  The veteran contended that to 
resolve the confusion caused by these documents, VA should 
concede that his diabetes was service-connected.  In a June 
1999 written statement, the veteran reported that in early 
1946 his family doctor told him that he was borderline 
diabetic.  The veteran did not identify this family doctor by 
name, nor did he present any medical statement or treatment 
report to corroborate this account.

In addition, there is of record two VA outpatient treatment 
reports, one dated in July 1994, and the other in July 1996.  
These reports were signed by different physicians, but the 
both present similar medical opinions.  Specifically, the 
July 1994 treatment report shows that the veteran's blood 
sugar level at the time was elevated and presented the 
following notation from the treating physician:

"This elevated (blood sugar)... could be caused 
by (the veteran's) traumatic experiences while he 
served in prison camp."

The July 1996 treatment report presented the following 
notation from the treating physician:

"Note: Stress of PTSD can directly impact the 
control of (the veteran's) diabetes."

The Board finds that the VA medical opinions are not 
cumulative or redundant of the evidence previously of record, 
and are so significant that they must be considered in order 
to fairly decide the merits of claim.  Therefore, they are 
new and material and the application to reopen the claim for 
service connection for diabetes mellitus is must be granted.  



ORDER

An increased evaluation in excess of 30 percent for PTSD for 
the period from January 5, 1993, to October 2, 1995, is 
denied.

An increased evaluation in excess of 30 percent for PTSD is 
granted for the period from October 3, 1995, to April 10, 
1997; a 50 percent rating is to be assigned for the 
aforementioned period, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased evaluation in excess of 30 percent for PTSD is 
granted for the period from April 11, 1997, to August 14, 
1998; a 100 percent rating is to be assigned for the 
aforementioned period, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased evaluation in excess of 30 percent for PTSD for 
the period commencing from August 15, 1998 is denied.

An increased evaluation in excess of 10 percent for bilateral 
frozen foot residuals for the period from January 5, 1993, to 
March 16, 1993 is denied.

An increased evaluation in excess of 10 percent for frozen 
foot residuals is granted for the period from March 17, 1993, 
to December 17, 1997; a 20 percent rating is to be assigned, 
based on unilateral impairment of the left foot, for the 
aforementioned period, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased evaluation in excess of 10 percent for frozen 
foot residuals is granted for the period from December 18, 
1997, to July 16, 1999; a 30 percent rating is to be assigned 
for bilateral foot impairment for the aforementioned period, 
subject to the applicable criteria governing the payment of 
monetary benefits.

An increased evaluation in excess of 10 percent for bilateral 
frozen foot residuals is granted for the period commencing on 
July 17, 1999; a 20 percent rating is to be separately 
assigned for each foot, subject to the applicable criteria 
governing the payment of monetary benefits.

New and material evidence having been submitted, reopening of 
the claim of entitlement to service connection for diabetes 
mellitus is granted.  


REMAND

As noted above, the claims file includes two VA outpatient 
treatment reports, one dated in July 1994, and the other in 
July 1996.  These reports were signed by different 
physicians, but the both present similar medical opinions to 
the effect that the veteran's diabetes could be due to 
experiences in service and/or that the diabetes could be 
aggravated by the service-connected PTSD.  

In the case of Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims held that 
aggravation of a nonservice-connected disability by a 
service-connected disability creates entitlement to service 
connection for the amount of disability over and above that 
existing before the aggravation.  Though the medical 
statements presented in July 1994 and July 1996 are not 
conclusive, they indicate the possibility that the veteran 
may have a diabetes due to service as well as the 
possibility that his diabetes is aggravated by a service-
connected disability.  

Also, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), became effective.  As liberalizing 
legislation, it is applicable to the appellant's present 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Its essential provisions are that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
Therefore, in view of the aforementioned medical notations, 
a remand is warranted for further evidentiary development of 
this claim, followed by an adjudication on the merits.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:



1.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
his diabetes since service.  The veteran 
should also be informed of any 
alternative methods for submitting 
evidence to support his claim that 
diabetes was incurred in service, or 
manifested to a compensable degree within 
the first post-service year, such as lay 
statements, letters, etc.  After 
obtaining any necessary authorization, 
the RO should then obtain any medical 
records not currently on file.

2.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim and the potential consequences 
of his failure to appear under 38 C.F.R. 
§ 3.655 (2000).  Notification of the 
examination date should also be 
documented in the claims folder.


3.  The veteran should be provided a VA 
examination by the appropriate specialist 
for evaluation of his diabetes.  All 
indicated tests must be conducted.  The 
claims file and a copy of this remand 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should offer an opinion on the 
etiology of the veteran's diabetes to 
include whether it is at least as likely 
as not that diabetes is related to the 
veteran's military service.  In addition, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not that the veteran's diabetes is due to 
or aggravated by a service-connected 
disability.  If it is determined that 
such aggravation exists, the physician(s) 
should:
 
(a) present an opinion as to the 
degree to which diabetes mellitus 
would be disabling if the veteran 
did not have PTSD, and;

(b) then present an opinion 
quantifying the degree to which 
diabetes mellitus is disabling 
above the level presented in (a) 
due to aggravation by PTSD. 

The rationale for all opinions and 
conclusions expressed must also be 
provided. 

2.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  If not, corrective 
action must be taken.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

3.  Then, the RO should adjudicate the 
issue of the veteran's entitlement to VA 
disability compensation for diabetes on a 
de novo basis , to include whether his 
disability is due to or aggravated by his 
PTSD.  Allen v. Brown, 7 Vet. App. 439 
(1995).  
  

If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case to the appellant 
and his representative, and they should 
be afforded an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.	



		
	Nadine W. Benjamin
Acting Member, Board of Veterans' Appeals

 



